Exhibit 10.67

ENDORSEMENT NO. 2

to the

PROPERTY CATASTROPHE OVERLYING EXCESS OF LOSS REINSURANCE CONTRACT

with respect to

State Auto Insurance Company of Wisconsin

This Endorsement is attached to and made a part of the Property Catastrophe
Overlying Excess of Loss Reinsurance Contract between State Automobile Mutual
Insurance Company, Milbank Insurance Company, State Auto National Insurance
Company, State Auto Insurance Company of Wisconsin, Farmers Casualty Insurance
Company, State Auto Insurance Company of Ohio, Meridian Security Insurance
Company, Meridian Citizens Mutual Insurance Company, State Auto Florida
Insurance Company and State Auto Property and Casualty Insurance Company
effective July 1, 2005 (the “Reinsurance Contract”) and modifies such
Reinsurance Contract as follows:

IT IS HEREBY AGREED that the following is added as the last paragraph to Article
XVIII. Arbitration effective July 1, 2005:

“With regard to State Auto Insurance Company of Wisconsin (“SAWI”) and in
compliance with Wis. Stat. Section 645.58(2), State Auto Property and Casualty
Insurance Company (the “Reinsurer”) agrees that this Reinsurance Contract cannot
and does not require SAWI to arbitrate an action on or related to this
Reinsurance Contract when SAWI is subject to a delinquency proceeding under
Subchapter III of Chapter 645 of the Wisconsin Statutes.”

Except as modified by this Endorsement, the Reinsurance Contract shall remain in
full force and effect, and the parties shall be bound by all the terms and
conditions of the Reinsurance Contract not inconsistent herewith.

 

ACCEPTED AND AGREED TO BY:

 

State Auto Property and Casualty Insurance Company

BY:   /s/ John R. Lowther  

John R. Lowther

Title: Senior Vice President

State Auto Insurance Company of Wisconsin BY:   /s/ John R. Lowther  

John R. Lowther

Title: Senior Vice President